Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 16-33 are allowed.  
Claim 16 is allowed since none of the prior art, alone or in combination, teaches a method of displaying a light field to a plurality of viewers of a light field display device, the light field based on a 3D model, the light field display device comprising a first plurality of spatially distributed display elements, the method comprising the steps of: 
(a) determining a pair of viewpoints, relative to the display device, of a pair of eyes of each viewer; 
(b) rendering, for each eye viewpoint and each of a second plurality of the display elements, a partial view image representing a view of the 3D model from the eye viewpoint through the display element, the partial view image comprising a set of radiance samples, each radiance sample associated with a different output direction through the display element; and 
(c) displaying, via each of the second plurality of the display elements, the partial view images rendered for the display element, by emitting an output beam of light based on each radiance sample, each output beam collimated and parallel to the output direction associated with the radiance sample.  
Claim 18 is allowed since none of the prior art, alone or in combination, teaches a method of displaying a light field to a plurality of viewers of a light field display device, the light field based on a 3D model, the light field display device comprising a plurality of spatially distributed display elements, the method comprising the steps of: 

(b) determining, for each pair of eye viewpoints and each display element, a pair of viewpoint-specific display fields; 
(c) for a first plurality of the pairs of viewpoint-specific display fields, the viewpoint-specific display fields of each pair of the first plurality of viewpoint- specific display fields not overlapping each other, rendering, for each corresponding eye viewpoint, a first partial view image representing a view of the 3D model from the eye viewpoint through the corresponding display element, the first partial view image comprising a set of first radiance samples, each first radiance sample associated with a different first output direction through the display element; and 
(d) displaying, via each of a plurality of the display elements, the first partial view images rendered for the display element, by emitting a first output beam of light based on each first radiance sample, each first output beam collimated and parallel to the first output direction associated with the first radiance sample.  
Claim 24 is allowed since none of the prior art, alone or in combination, teaches a system for displaying a light field to a plurality of viewers, the light field based on a 3D model, the system comprising:
(i) a computing device; 
(ii) a light field display device coupled to the computing device, the light field display device comprising a first plurality of spatially distributed display elements, each 
(iii) a set of tracking cameras coupled to the computing device, the set of tracking cameras comprising at least one tracking camera; wherein the computing device is configured to determine, via at least one image captured via the set of tracking cameras, a pair of viewpoints, relative to the display device, of a pair of eyes of each viewer; and to render, for each eye viewpoint and each of a second plurality of the display elements, a partial view image representing a view of the 3D model from the eye viewpoint through the display element, the partial view image comprising a set of radiance samples, each radiance sample associated with a different one of the output directions through the display element; and 
wherein each display element of the second plurality of display elements is adapted to emit, based on the set of partial view images rendered for the display element, each output beam of light with a radiance based on the radiance sample associated with the corresponding output direction.  
Claim 17, 19-23 and 25-33 are allowed for being dependent upon aforementioned independent claims 16, 18, and 24, respectively.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624